Citation Nr: 1548015	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of perforated bowel, claimed as diverticulitis.

2.  Entitlement to service connection for a left knee disorder as secondary to a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, based on aggravation by service-connected disabilities.

4.  Entitlement to service connection for polyneuropathy of the lower extremities; to include as due to exposure to heavy metals (lead paint), metronidazole, or cold.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1987.  He also served in the Coast Guard Reserve from 1977 to 1981, with periods of active duty for training (ACDUTRA) from June 6, 1977, to January 2, 1978; August 20, 1978, to September 1, 1978; July 1, 1979, to July 13, 1979; June 8, 1980, to June 20, 1980; July 7, 1980, to July 17, 1980; and July 20, 1980, to August 31, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions promulgated in November 2007, February 2010, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes, in pertinent part, that the February 2010 rating decision established service connection for perforated bowel residuals, and assigned an initial 10 percent rating, effective from December 7, 2006.  More recently, a January 2015 rating decision assigned a 20 percent rating for this disability, effective from December 7, 2006.  As higher rating(s) are still possible for this disability, it remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board has construed the issue on the title page to reflect this development.

The Board further notes that, in addition to the polyneuropathy claim, the June 2010 rating decision also denied service connection for right foot stress fracture and that this issue was included on the relevant March 2015 Statement of the Case (SOC).  However, as part of his April 2015 Substantive Appeal submitted in response to this SOC the Veteran affirmatively stated he only desired to continue his appeal on the polyneuropathy claim.  Consequently, the Board does not have jurisdiction to address the right foot claim.

The Veteran provided testimony on his perforated bowel, left knee, and psychiatric disorder claims at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  He also provided testimony on his polyneuropathy claim at a hearing before a decision review officer (DRO) at the RO in May 2014.  Transcripts of both hearings are of record.  

The Board acknowledges that the Veteran also requested a videoconference hearing on his polyneuropathy claim before a VLJ as part of his Substantive Appeal.  However, that hearing request was withdrawn in June 2015.

In March 2012, the Board remanded this case for further development to include requesting private treatment records; and affording the Veteran medical examinations regarding his various service connection claims.  Thereafter, in September 2014 the Board promulgated a decision which, in pertinent part, denied service connection for a left knee disorder, left foot disorder, hearing loss, and an acquired psychiatric disorder as directly related to service.  The Board also denied service connection for the left knee and psychiatric disorder as secondary to service-connected disability.  Finally, the Board remanded the perforated bowel and TDIU claims for further development to include a new VA examination of the service-connected perforated bowel residuals.

The record reflects the Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2015 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's decision to the extent it denied service connection for a left knee disorder as secondary to the service-connected right knee disorder, and an acquired psychiatric disorder on the basis of aggravation by service-connected disability; and remanded these claims for action consistent with the JMR.  The JMR explicitly stated the Veteran did not contest the Board's denial of service connection for a left knee disorder on a direct basis, the denial of service connection for a psychiatric disorder on a direct basis or as caused by his service-connected disabilities, or the denials of service connection for a left foot disorder or hearing loss.  Further, it was noted that the perforated bowel and TDIU claims were not before the Court as they had been remanded by the Board in September 2014.

The Board observes that the perforated bowel and TDIU claims have been returned for further appellate consideration.  Initially, the Board finds that the Veteran was accorded a VA examination of his service-connected perforated bowel residuals in November 2014.  As detailed below, the Board finds that this examination is adequate for purposes of determining whether a rating in excess of 20 percent is warranted.  All other development directed by the Board regarding this claim has been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the TDIU claim; as well as for the left knee, psychiatric disorder, and polyneuropathy claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the perforated bowel claim have been completed.

2.  The record reflects the Veteran's service-connected perforated bowel residuals more nearly approximate the criteria of severe symptoms of irritable colon syndrome, to include bowel disturbances, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

3.  The record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria of symptoms analogous to ulcerative colitis; adhesions with frequent and prolonged episodes of severe colic distension, nausea or vomiting; or severe symptoms attributable to resection of the large intestine.


CONCLUSION OF LAW

The criteria for an increased initial rating of no more than 30 percent for the service-connected perforated bowel residuals are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.112, 4.113, 4.114, Diagnostic Codes 7327-7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the perforated bowel claims originates from a disagreement with the initial rating assigned for this disability following the establishment of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify for this claim has been satisfied.  Nevertheless, the Board does observe the Veteran has been provided with notification which explained the information and evidence used by VA to determine disability rating and effective date.

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2010 and March 2014 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he identified several private medical facilities for which VA sent requests for records in April 2012.  Several of these providers, to include a Dr. Abramson and UTMB responded that any such records were destroyed.  Moreover, he has not otherwise identified outstanding evidence which documents symptoms of his service-connected perforated bowel that is not reflected by the evidence already of record.

The Board further notes the Veteran was accorded VA medical examinations in November 2009, November 2010, and November 2014 which evaluated his service-connected perforated bowel residuals.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No substantive inaccuracies or prejudice have been demonstrated with respect to these examinations, nor has the Veteran reported that this disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these VA examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned hearings, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 hearing, the Board notes that the Veteran's testimony focused upon his service connection and TDIU claims.  As such, it does not appear the VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the perforated bowel claim.  However, as detailed above, the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim; and that the Veteran's active participation has demonstrated he had actual knowledge of the elements necessary to substantiate his current appellate claims.  Further, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2010 hearing.  The Board also notes that the March 2014 DRO hearing did not address the perforated bowel claim.  In any event, the Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) have been substantially satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

There is no specific Diagnostic Code for the disability at issue.  When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's service-connected perforated bowel residuals were initially evaluated under Diagnostic Code 7327, while the current 20 percent evaluation was assigned pursuant to Diagnostic Code 7329.

Diagnostic Code 7327 for diverticulitis states that the disability is to be rated as for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  38 C.F.R. § 4.114.

Diagnostic Code 7301 provides that adhesions of peritoneum warrant a zero percent (noncompensable) rating when symptoms are mild.  Moderate symptoms, with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternative with diarrhea) or abdominal distension warrants a 10 percent rating.  A 30 percent rating is warranted when symptoms are moderately severe, reflected by partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted when severe, reflected by definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.) provides that mild symptoms, with disturbances of bowel function with occasional episodes of abdominal distress, is assigned a zero percent (noncompensable) rating.  Moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress, is assigned a 10 percent rating.  Severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is assigned a 30 percent rating.  38 C.F.R. § 4.114.

Diagnostic Code 7323 for colitis, ulcerative, provides that moderate symptoms, with infrequent exacerbations, warrants a 10 percent rating.  Moderately severe symptoms, with frequent exacerbations, warrants a 30 percent evaluation.  Severe symptoms, with numerous attacks a year and malnutrition, the health only fair during remissions, warrants a 60 rating.  Finally, pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is assigned a 100 percent rating.  38 C.F.R. § 4.114.

Diagnostic Code 7329 for resection of the large intestine, provides that a 10 percent rating is warranted for slight symptoms.  A 20 percent rating is warranted for moderate symptoms.  Finally, a maximum 40 percent evaluation is warranted for severe symptoms, objectively supported by examination findings.  38 C.F.R. 
§ 4.114.

VA regulations provide that ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. 
§ 4.114.

For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  The definitions for "severe" includes extremely intense.  Id. at 1012.  In addition, the Board notes, as detailed above, that except for 7329, that the potentially applicable Diagnostic Codes includes a list of the type of symptoms generally associated with that level of impairment.

Initially, the Board notes that the November 2014 VA examination found the Veteran to have moderate symptoms attributable to resection of the large intestine.  Although this finding is not binding upon the Board, it is persuasive evidence that the Veteran does not have the type of severe symptoms specifically attributable to resection of the large intestine so as to warrant a rating in excess of 20 percent under Diagnostic Code 7329.

The Board further finds that the symptomatology identified as being associated with the service-connected disability more nearly approximates the criteria associated with irritable colon syndrome under Diagnostic Code 7319.  In pertinent part, the record has consistently demonstrated bowel disturbances throughout the pendency of this case.  The Veteran has also consistently demonstrated abdominal distress.  Specifically, at the November 2009 VA examination he reported daily episodes of pain in the left lower quadrant which he described as moderate to severe.  He again reported daily episodes of pain at the November 2010 VA examination, described as crampy, colicky, and severe.  He also reported daily episodes of pain at the November 2014 VA examination.  As these episodes of pain have been consistently reported as daily, the Board finds that they reflect more or less constant abdominal distress.  Further, he reported persistent, daily episodes of diarrhea on both the November 2009 and November 2010 VA examinations; and was found to have alternating diarrhea and constipation on the November 2014 VA examination.  Therefore, the Board finds that he more nearly approximate the criteria for a 30 percent evaluation under Diagnostic Code 7319.  Accordingly, such a rating should be assigned for this disability.

The Board also finds that the record does not warrant assignment of a rating in excess of 30 percent at any time during the pendency of this case, to include as "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Diagnostic Code 7319 does not provide for a rating in excess of 30 percent.  Moreover, there were no findings of ulcerative colitis in the record, to include the November 2014 VA examination, so as to warrant consideration of Diagnostic Code 7323.  In fact, both the November 2009 and November 2010 VA examinations explicitly found the Veteran had no history of ulcerative colitis.  Even if he did, the record does not reflect he suffers from malnutrition which would be necessary for a rating in excess of 30 percent under this Code.  Similarly, the record does not reflect he has adhesions or symptoms such as abdominal distention, colic distention, nausea or vomiting to include the November 2014 VA examination.  Moreover, the November 2009 and November 2010 VA examinations explicitly found he had no episodes of abdominal colic, nausea or vomiting, and abdominal distension, consistent with partial bowel obstruction.  Thus, the record does not reflect he would be entitled to a higher rating under Diagnostic Code 7301.  Finally, the Board has already noted the record does not appear to warrant a rating in excess of 20 percent under Diagnostic Code 7329.  The Veteran's symptoms are not analogous to a resection of the large intestine with severe symptoms, objectively supported by examination findings.

In summary, as detailed above, the Board finds that the predominant disability picture attributable to the Veteran's service-connected perforated bowel residuals is best reflected by the criteria for a 30 percent rating under Diagnostic Code 7319; and there are no distinctive period(s) where he meets or nearly approximates the schedular criteria for a rating in excess of 30 percent under any of the potentially applicable Diagnostic Codes.  Consequently, he is entitled to the assignment of an increased initial rating of 30 percent.

As an additional matter, the Board notes that the Veteran does have residual scarring associated with his perforated bowel residuals.  However, as noted on the November 2014 VA examination, the residual scarring is not painful and/or unstable, nor is the total area of all related scars greater than 39 square cm (6 square inches).  This finding is consistent with the other evidence of record regarding the residual scarring.  As such, the record does not reflect it satisfies the criteria for a separate compensable rating for scar(s).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptoms associated with the Veteran's service-connected perforated bowel residuals.  As detailed above, this disability has been manifested by bowel disturbances, abdominal distress, diarrhea, or alternating diarrhea and constipation; all of which are manifestations associated with Diagnostic Code 7319.  Moreover, relevant VA regulations explicitly state that the evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture.  No other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, are demonstrated with respect to this disability.  For example, he has had no surgical procedures since the original resection; and the November 2014 VA examination found that he had no employment limitations due to this disability other than he would need a bathroom close at all times and that it did not preclude gainful employment.  Therefore, the Board finds that the rating criteria are adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As noted in the Introduction, the issue of entitlement to a TDIU is being remanded in this case.




ORDER

Entitlement to an initial rating of 30 percent, and no higher, for residuals of perforated bowel, claimed as diverticulitis, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As noted in the Introduction, the May 2015 Court Order directed the Board to take action consistent with the associated JMR regarding the left knee and acquired psychiatric disorder claims.  

The Board further notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  

In this case, the JMR essentially contended that the VA examinations accorded to the Veteran in this case did not adequately address whether the current left knee disorder was secondary to the already service-connected right knee disorder, or whether his acquired psychiatric disorder was aggravated by his service-connected disabilities.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concludes that this case must be remanded for new VA examinations.  

Since new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In regard to the polyneuropathy claim, the Board notes that the March 2015 SOC on this issue emphasized the findings of a March 2015 opinion from a VA clinician (a Dr. S.) in denying this claim.  However, the records available for the Board's review, to include both the VBMS and Virtual VA systems, do not appear to contain an actual copy of this opinion.  Consequently, a remand is required to ensure that this VA medical opinion is associated with the record.

The Board further finds that any outstanding treatment records for the claimed left knee, psychiatric disorder, and polyneuropathy should be requested while this case is on remand.

Finally, the Board observes that resolution of the left knee, psychiatric disorder, and polyneuropathy claims may affect whether the Veteran is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his left knee, psychiatric disorder, and polyneuropathy; to include any VA facility.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, take the necessary steps to associate with the record a copy of the March 2015 VA medical opinion on the polyneuropathy claim from Dr. S. noted on the March 2015 Statement of the Case (SOC).

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to address the nature and etiology of his claimed left knee and acquired psychiatric disorders.  The claims folder should be made available to the examiners for review before the examinations.

For the left knee claim, the respective examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was aggravated by the service-connected right knee disorder.

For the acquired psychiatric disorder, the respective examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was aggravated by the Veteran's service-connected disabilities, either separately or together.

By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinions expressed on these examinations must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal, to include TDIU, in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


